                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Antonio Mariello Waring                                         Docket No. 5:16-CR-267-1BR

                               Petition for Action on Supervised Release

COMES NOW Taylor R. O'Neil, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Antonio Mariello Waring, who, upon an earlier
plea of guilty to Felon in Possession of a Firearm, 18 U.S.C. § 922(g)(1), 18 U.S.C. § 924(a)(2), was
sentenced by the Honorable W. Earl Britt, Senior U.S. District Judge, on May 1, 2017, to the custody of
the Bureau of Prisons for a term of 21 months. It was further ordered that upon release from imprisonment
the defendant be placed on supervised release for a period of 36 months.

    Antonio Mariello Waring was released from custody on December 06, 2017, at which time the term
of supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The defendant has failed to obtain verifiable employment since his release from custody on December 06,
2017. The recommendation is for the defendant to participate in a cognitive behavioral treatment program
to address his thinking patterns and build prosocial skills. The defendant signed a Waiver of Hearing
agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall participate in a cognitive behavioral program as directed by the probation
      office.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Jeffrey L. Keller                                /s/ Taylor R. O'Neil
Jeffrey L. Keller                                    Taylor R. O'Neil
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     310 New Bern Avenue, Room 610
                                                     Raleigh, NC 27601-1441
                                                     Phone: 919-861-8698
                                                     Executed On: October 02, 2018
Antonio Mariello Waring
Docket No. 5:16-CR-267-1BR
Petition For Action
Page 2
                                    ORDER OF THE COURT
                                 2            October
Considered and ordered this _________ day of ____________________, 2018, and ordered filed and
made a part of the records in the above case.

______________________
W. Earl Britt
Senior U.S. District Judge
